DETAILED ACTION
Election/Restrictions
Claims 1, 13 and 17 are allowable. The restriction requirement as set forth in the Office action mailed on March 11, 2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 2-5,11-12 and 19-20 are no longer withdrawn from consideration because the claims require all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance of claims 1-5,7-17 and 19-20 is that applicant’s claimed invention includes, in part, the measured acoustic signals are combined into fused signals for a plurality of putative acoustic-source locations and an acoustic source 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Response to Arguments
Applicant’s arguments, see pages 5-6 of the Appeal Brief, filed January 26, 2021, have been fully considered and are persuasive.  The previous rejections under 35 USC 102 and 103 have been withdrawn. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY CHAD MORGAN whose telephone number is (571)270-7652.  The examiner can normally be reached on Mon, Wed-Fri 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JCM/Examiner, Art Unit 2864  

/JOHN E BREENE/Supervisory Patent Examiner, Art Unit 2864